CONSENT OF INDEPENDENT registered public ACCOUNTing firm We hereby consent to the incorporation by reference in the Prospectuses and Statement of Additional Information constituting parts of this Post-Effective Amendment No.138 to the registration statement on Form N-1A (the “Registration Statement”) of our reports dated February10, 2014, relating to the financial statements and financial highlights appearing in the December31, 2013 Annual Reports to Shareholders of Vanguard 500 Index Fund, Vanguard Total Stock Market Index Fund, Vanguard Large-Cap Index Fund, Vanguard Value Index Fund and
